1

2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE
9     MICHELLE J. KINNUCAN,                             Case No. 2:20-cv-1309 DWC
10
                                       Plaintiff,       ANSWER TO PLANTIFF’S FOIA
11                                                      COMPLAINT
                     v.
12
      NATIONAL SECURITY AGENCY;
13    CENTRAL INTELLIGENCE AGENCY;
14    DEFENSE INTELLIGENCE AGENCY;
      DEPARTMENT OF DEFENSE
15                         Defendant.

16

17         COMES NOW, Defendant United States National Security Agency (“NSA”), Central

18   Intelligence Agency (“CIA”), Defense Intelligence Agency (“DIA”), and Department of Defense

19   (“DOD”), (collectively “Federal Defendants”) by and through Brian T. Moran, United States

20   Attorney, Western District of Washington, and Katie D. Fairchild, Assistant United States

21   Attorney for said District, and hereby answers Plaintiff’s Complaint, Dkt. 1, as follows:

22         In response to the numbered paragraphs of the Complaint, Federal Defendants admit, deny,

23   or otherwise answer as follows:

24         Initially, Plaintiffs include an unnumbered introductory paragraph setting forth Plaintiff’s

25   characterization of this action. While no response is to this characterization is required, to the

26   extent that a response is deemed necessary, Federal Defendants admit that the action is brought

27

28   ANSWER                                                               UNITED STATES ATTORNEY
     2:20-cv-1309 DWC                                                    700 STEWART STREET, SUITE 5220
     PAGE– 1                                                               SEATTLE, W ASHINGTON 98101
                                                                                 (206) 553-7970
1    pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 and that Plaintiff requested

2    government records. The FOIA statute speaks for itself and Federal Defendants deny any

3    characterization of FOIA inconsistent with the language of the statute.

4                                          I.     INTRODUCTION

5        1. The allegations in Paragraph 1 are Plaintiff’s characterization of the FOIA requests at issue

6    in this litigation.   Federal Defendants answer that the FOIA requests speak for themselves and

7    respectfully refers the Court to Plaintiff’s FOIA requests for a complete and accurate statement of

8    their contents. Federal Defendants deny any characterization inconsistent with the language of

9    Plaintiff’s FOIA requests.

10       2. To the extent that the allegations in Paragraph 2 purport to characterize a written

11   communication from a Federal Defendant to Plaintiff, Federal Defendants answer that the

12   contents of any written communication speak for themselves.          The remaining allegations in

13   Paragraph 2 consist of legal conclusions to which no response is required. To the extent that a

14   response is deemed necessary, Federal Defendants state that the FOIA statute speaks for itself and

15   deny any characterization of FOIA inconsistent with the language of the statute.

16       3. The allegations in Paragraph 3 consist of legal conclusions to which no response is

17   required. To the extent that a response is deemed necessary, Federal Defendants state that the

18   FOIA statute speaks for itself and deny any characterization of FOIA inconsistent with the

19   language of the statute.

20       4. Federal Defendants are without sufficient information to admit or deny Plaintiff’s

21   allegations in Paragraph 4 concerning her reasons for making FOIA requests or her personal

22   background and therefore deny these allegations at this time. The remaining allegations in

23   Paragraph 4 may be interpreted to consist of legal conclusions to which no response is required.

24   To the extent that a response is deemed necessary, Federal Defendants state that the FOIA statute

25   speaks for itself and deny any characterization of FOIA inconsistent with the language of the

26   statute.

27       5. Federal Defendants are without sufficient information to admit or deny the allegations in

28   ANSWER                                                                UNITED STATES ATTORNEY
     2:20-cv-1309 DWC                                                     700 STEWART STREET, SUITE 5220
     PAGE– 2                                                                SEATTLE, W ASHINGTON 98101
                                                                                  (206) 553-7970
1    Paragraph 5 and therefore deny these allegations at this time.

2        6. The allegations in Paragraph 6 consist of legal conclusions to which no response is

3    required. To the extent that a response is deemed necessary, Federal Defendants state that the

4    FOIA statute speaks for itself and deny any characterization of FOIA inconsistent with the

5    language of the statute. Federal Defendants further answer that Plaintiff is not entitled to the

6    requested relief.

7                                            II.    PARTIES

8        7. Federal Defendants are without sufficient information to admit or deny the allegations in

9    Paragraph 7 and therefore deny these allegations at this time.

10       8. NSA admits that it is an agency within the United States government subject to FOIA. To

11   the extent that the allegations of Paragraph 8 consist of conclusions of law or a characterization

12   of Plaintiff’s FOIA request, no further response is required. To the extent that a further response

13   is deemed necessary, NSA states that the FOIA statute speaks for itself and denies any

14   characterization of FOIA inconsistent with the language of the statute and that Plaintiff’s FOIA

15   request speaks for itself.

16       9. CIA admits that it is an agency within the United States government subject to FOIA. To

17   the extent that the allegations of Paragraph 9 consist of conclusions of law or a characterization

18   of Plaintiff’s FOIA request, no further response is required. To the extent that a further response

19   is deemed necessary, CIA states that the FOIA statute speaks for itself and denies any

20   characterization of FOIA inconsistent with the language of the statute and that Plaintiff’s FOIA

21   request speaks for itself.

22       10.        DIA admits that it is an agency within the United States government subject to

23   FOIA. To the extent that the allegations of Paragraph 10 consist of conclusions of law or a

24   characterization of Plaintiff’s FOIA request, no further response is required. To the extent that a

25   further response is deemed necessary, DIA states that the FOIA statute speaks for itself and denies

26   any characterization of FOIA inconsistent with the language of the statute and that Plaintiff’s

27   FOIA request speaks for itself.

28   ANSWER                                                                UNITED STATES ATTORNEY
     2:20-cv-1309 DWC                                                     700 STEWART STREET, SUITE 5220
     PAGE– 3                                                                SEATTLE, W ASHINGTON 98101
                                                                                  (206) 553-7970
1        11.        DOD admits that it is an agency within the United States government subject to

2    FOIA. To the extent that the allegations of Paragraph 11 consist of conclusions of law or a

3    characterization of Plaintiff’s FOIA request, no further response is required. To the extent that a

4    further response is deemed necessary, DOD states that the FOIA statute speaks for itself and

5    denies any characterization of FOIA inconsistent with the language of the statute and that

6    Plaintiff’s FOIA request speaks for itself.

7                                           III.    JURISDICTION

8        12.        Paragraph 12 contains conclusions of law to which no response is required. To the

9    extent that a response is deemed necessary, Federal Defendants state that the cited authority

10   speaks for itself, and puts Plaintiff to its proof.

11                                                 IV.     VENUE

12       13.        Paragraph 13 contains conclusions of law to which no response is required. To the

13   extent that a response is deemed necessary, Federal Defendants state that the cited authority

14   speaks for itself, and puts Plaintiff to its proof.

15                                                 V.      FACTS

16                                        The U.S.S. Liberty Incident

17       14.        The allegations in Paragraph 14 sets forth Plaintiff’s description of historical events

18   to which no response is required. These allegations are immaterial to this FOIA action, provide

19   no claim for relief under FOIA, nor support a claim to which a response is required. To the extent

20   that a response is deemed necessary, Federal Defendants state that the FOIA statute speaks for

21   itself and denies any characterization of FOIA inconsistent with the language of the statute.

22       15.        The allegations in Paragraph 15 sets forth Plaintiff’s description of historical events

23   to which no response is required. These allegations are immaterial to this FOIA action, provide

24   no claim for relief under FOIA, nor support a claim to which a response is required. To the extent

25   that a response is deemed necessary, Federal Defendants state that the FOIA statute speaks for

26   itself and denies any characterization of FOIA inconsistent with the language of the statute. To

27   the extent that the allegations in Paragraph 15 cite or reference written materials, Federal

28   ANSWER                                                                  UNITED STATES ATTORNEY
     2:20-cv-1309 DWC                                                       700 STEWART STREET, SUITE 5220
     PAGE– 4                                                                  SEATTLE, W ASHINGTON 98101
                                                                                    (206) 553-7970
1    Defendants further respond that those materials speak for themselves.

2        16.        Federal Defendants admit that some reports regarding the U.S.S. Liberty incident

3    identified in Plaintiff’s Complaint previously have been released. In response to any remaining

4    allegations in Paragraph 16, Federal Defendants deny Plaintiff’s characterization and remaining

5    allegations unless specifically admitted herein.

6                                          NSA FOIA Requests

7        17.        NSA admits      that Plaintiff      submitted   a FOIA request to NSA dated

8    February 18, 2019 (the “First NSA Request”). NSA respectfully refers the Court to the First NSA

9    Request, attached as Exhibit 1, for a complete and accurate statement of its contents.

10       18.        NSA admits that it acknowledged receipt of the First NSA Request on

11   March 5, 2019 and assigned it case number 106371.              To the extent that the allegations in

12   Paragraph 18 purport to characterize a communication from NSA to Plaintiff, NSA respectfully

13   refers the Court to its March 5, 2019 response, attached as Exhibit 2, for a complete and accurate

14   statement of its contents.

15       19.        NSA admits that Plaintiff amended the First NSA Request on March 6, 2019. To

16   the extent that the allegations in Paragraph 19 purport to characterize a communication between

17   Plaintiff and NSA, NSA respectfully refers the Court to the March 6, 2019 amendment request,

18   attached as Exhibit 3, for a complete and accurate statement of its contents.

19       20.        NSA admits that it sent correspondence to Plaintiff on March 7, 2019 and

20   March 14, 2019 regarding the First NSA Request. NSA further admits that the March 14, 2019

21   letter was the last correspondence NSA provided to Plaintiff regarding the First NSA Request.

22   To the extent that the allegations in Paragraph 20 purport to characterize communications between

23   NSA and Plaintiff, NSA responds that those communications speak for themselves and

24   respectfully refers the Court to its March 7, 2019 correspondence, attached as Exhibit 3, and its

25   March 18, 2019 correspondence, attached as Exhibit 4, for complete and accurate statements of

26   their contents. The remaining allegations in Paragraph 20 consist of legal conclusions to which

27   no response is required. To the extent that a response is deemed necessary, NSA states that the

28   ANSWER                                                                  UNITED STATES ATTORNEY
     2:20-cv-1309 DWC                                                       700 STEWART STREET, SUITE 5220
     PAGE– 5                                                                  SEATTLE, W ASHINGTON 98101
                                                                                    (206) 553-7970
1    FOIA statute speaks for itself and denies any characterization of FOIA inconsistent with the

2    language of the statute.

3       21.        NSA admits that Plaintiff submitted a second FOIA request to NSA dated

4    June 17, 2020 (the “Second NSA Request”). NSA respectfully refers the Court to the Second

5    NSA Request, attached as Exhibit 5, for a complete and accurate statement of its contents.

6       22.        NSA admits that it acknowledged receipt of the Second NSA Request in a letter

7    dated June 19, 2020 and assigned it case number 109763.            NSA further admits that the

8    acknowledgement was the last correspondence NSA provided to Plaintiff regarding the Second

9    NSA Request. To the extent that the allegations in Paragraph 22 purport to characterize a

10   communication from NSA to Plaintiff, NSA respectfully refers the Court to its response, attached

11   as Exhibit 6, for a complete and accurate statement of its contents. The remaining allegations in

12   Paragraph 22 consist of legal conclusions to which no response is required. To the extent that a

13   response is deemed necessary, NSA states that the FOIA statute speaks for itself and denies any

14   characterization of FOIA inconsistent with the language of the statute.

15                                         CIA FOIA Requests

16      23.        CIA admits that Plaintiff submitted a FOIA request to CIA dated May 31, 2020 (the

17   “CIA Request”). CIA respectfully refers the Court to the CIA Request, attached as Exhibit 7, for

18   a complete and accurate statement of its contents.

19      24.        CIA admits that it acknowledged receipt of the CIA Request on June 3, 2020 and

20   assigned it number F-2020-01511. To the extent that the allegations in Paragraph 24 purport to

21   characterize a communication from CIA to Plaintiff, CIA respectfully refers the Court to its June

22   3, 2020 response, attached as Exhibit 8, for a complete and accurate statement of its contents.

23      25.        In response to the allegations in Paragraph 25, which allege that on June 17, 2020,

24   Plaintiff submitted “follow up clarifications and amendments” to the CIA Request, and refer to

25   Exhibit C in Plaintiff’s Complaint, CIA answers that, following a reasonable search, it has not

26   located a June 17, 2020 communication from Plaintiff. CIA further responds that, following a

27   reasonable search, it has not located correspondence from Plaintiff depicted in Exhibit C, which

28   ANSWER                                                               UNITED STATES ATTORNEY
     2:20-cv-1309 DWC                                                    700 STEWART STREET, SUITE 5220
     PAGE– 6                                                               SEATTLE, W ASHINGTON 98101
                                                                                 (206) 553-7970
1    appears to be dated July 1, 2020 rather than June 17, 2020.

2        26.       CIA admits that the June 3, 2020 acknowledgement attached as Exhibit 8 was the

3    last correspondence CIA provided to Plaintiff regarding the CIA Request and further answers that

4    following a reasonable search CIA has not located any record of receiving Plaintiff’s “follow up

5    requests” as alleged in the Complaint. The remaining allegations in Paragraph 26 consist of legal

6    conclusions to which no response is required. To the extent that a response is deemed necessary,

7    CIA states that the FOIA statute speaks for itself and denies any characterization of FOIA

8    inconsistent with the language of the statute.

9                                           DIA FOIA Request

10       27.       DIA admits that Plaintiff submitted a FOIA request to CIA dated June 17, 2020

11   (the “DIA Request”), which DIA received on September 14, 2020. DIA respectfully refers the

12   Court to the DIA Request, attached as Exhibit 9, for a complete and accurate statement of its

13   contents.

14       28.       The allegations in Paragraph 28 consist of legal conclusions to which no response

15   is required. To the extent that a response is deemed necessary, DIA states that the FOIA statute

16   speaks for itself and denies any characterization of FOIA inconsistent with the language of the

17   statute.

18                                VI.    FIRST CLAIM FOR RELIEF

19                          Violation of Freedom of Information Act (FOIA)

20                            For Failure to Disclose Responsive Records

21       29.       Paragraph 29 purports to reallege and incorporate all preceding paragraphs and

22   therefore no response is required. To the extent a response is required, Federal Defendants

23   reassert their response to all preceding paragraphs.

24       30.       Paragraph 30 consists of legal conclusions to which no response is required. To

25   the extent that a response is deemed necessary, Federal Defendants state that the FOIA statute

26   speaks for itself and deny any characterization of FOIA inconsistent with the language of the

27   statute.

28   ANSWER                                                              UNITED STATES ATTORNEY
     2:20-cv-1309 DWC                                                   700 STEWART STREET, SUITE 5220
     PAGE– 7                                                              SEATTLE, W ASHINGTON 98101
                                                                                (206) 553-7970
1        31.          Paragraph 31 consists of legal conclusions to which no response is required. To

2    the extent that a response is deemed necessary, Federal Defendants state that the FOIA statute

3    speaks for itself and deny any characterization of FOIA inconsistent with the language of the

4    statute.

5        32.          Paragraph 32 consists of legal conclusions to which no response is required. To

6    the extent that a response is deemed necessary, Federal Defendants state that the FOIA statute

7    speaks for itself and deny any characterization of FOIA inconsistent with the language of the

8    statute.

9        33.          Paragraph 33 consists of legal conclusions to which no response is required. To

10   the extent that a response is deemed necessary, Federal Defendants state that the FOIA statute

11   speaks for itself and deny any characterization of FOIA inconsistent with the language of the

12   statute.

13                                      VII.    PRAYER FOR RELIEF

14              The remainder of Plaintiff’s Complaint sets for Plaintiff’s prayer for relief, to which no

15   response is required. To the extent that a response may be deemed necessary, Federal Defendants

16   states that Plaintiff is not entitled to the requested relief.

17                                             GENERAL DENIAL

18             Pursuant to Rule 8(b)(3) Federal Defendants deny all allegations in the Complaint which

19   they have not otherwise specifically admitted or denied herein.

20                                                 DEFENSES

21       1. As to some or all of the claims asserted in this action, Plaintiff has failed to state a claim

22   upon which relief may be granted under FOIA.

23       2. As to some or all of the claims asserted in this action, Plaintiff has failed to exhaust

24   administrative remedies as required by FOIA.

25       3. Some or all of the records and requested information in Plaintiff’s FOIA requests are

26   exempt, or otherwise excluded, in whole or in part under the FOIA. See 5 U.S.C. § 552(b).

27       4. The Court lacks subject matter jurisdiction over any requested relief that exceeds the relief

28   ANSWER                                                                  UNITED STATES ATTORNEY
     2:20-cv-1309 DWC                                                       700 STEWART STREET, SUITE 5220
     PAGE– 8                                                                  SEATTLE, W ASHINGTON 98101
                                                                                    (206) 553-7970
1    authorized by the FOIA.

2        5. Federal Defendants have exercised due diligence in processing plaintiffs’ FOIA request

3    and exceptional circumstances exist that necessitate additional time for the Defendant to complete

4    their processing of the FOIA request. See 5 U.S.C. § 552(a)(6)(C).

5        6. Plaintiff has not established a right to attorney’s fees.

6        7. To the extent that the Complaint refers to or quotes from external documents or other

7    sources, Federal Defendants’ Answer may refer to these materials; however Federal Defendants’

8    references are not intended to be, nor should they be construed to be, and admission that the

9    materials cited in Plaintiff’s Complaint are: (a) correctly cited or quoted by Plaintiff; (b) relevant

10   to this or any other action; or (c) admissible in this, or any other action.

11       8. Federal Defendants assert that they have, or may have, additional affirmative defenses

12   which are not known to Federal Defendants at this time, but which may be ascertained during

13   litigation. Federal Defendants specifically preserves these and other affirmative defenses as they

14   are ascertained during litigation, including those required by Fed. R. Civ. P. 8 and 12 reserve the

15   right to amend, supplement, and assert additional affirmative defenses.

16
             DATED this 8th day of October, 2020.
17
                                                            Respectfully submitted,
18

19                                                          BRIAN T. MORAN
                                                            United States Attorney
20
                                                            s/ Katie D. Fairchild
21                                                          KATIE D. FAIRCHILD, WSBA #47712
                                                            Assistant United States Attorney
22
                                                            United States Attorney’s Office
23                                                          700 Stewart Street, Suite 5220
                                                            Seattle, Washington 98101-1271
24                                                          Phone: 206-553-4358
                                                            Fax: 206-553-4067
25                                                          Email: katie.fairchild@usdoj.gov
26
                                                            Attorney for Federal Defendants
27

28   ANSWER                                                                   UNITED STATES ATTORNEY
     2:20-cv-1309 DWC                                                        700 STEWART STREET, SUITE 5220
     PAGE– 9                                                                   SEATTLE, W ASHINGTON 98101
                                                                                     (206) 553-7970
